﻿Permit me, Sir, to join other representatives who have spoken before me in congratulating you most warmly on your election to the high office of President of the thirty- ninth session of the General Assembly. Your election is clear proof of the confidence placed in you personally by the General Assembly. It is also a great honour to your country, Zambia, and Africa as a whole. On behalf of my delegation, I wish you and the other officers of the Assembly success in your endeavours to guide the work of the thirty-ninth session to a successful conclusion.
197.	I wish also to pay a tribute to your predecessor, Mr. Jorge Illueca, who with singular distinction led the General Assembly successfully through the thirty-eighth session. We owe him a debt of gratitude for his untiring efforts and the wisdom he displayed at all times.
198.	In welcoming the State of Brunei Darussalam, the 159th Member of the United Nations, I congratulate it and also extend the hand of friendship and co-operation.
199.	Allow me to pay a tribute to the Secretary- General and the entire staff of the United Nations system for the good services they have faithfully continued to render to the international community.
200.	In opening my remarks at this session of the General Assembly, I should like to start with a vision of world peace. We in Kenya hold the view that the future of the planet we all jointly share depends on the strengthening of peaceful co-operation in relations among States and on such relations being devoid of unnecessary frictions.
201.	Whenever international peace and security have been threatened, the General Assembly has not failed to exert maximum pressure on the side of peace, justice and mutual understanding. It is Kenya's sincere hope that this session of the Assembly will continue to respond favourably to the general will of the international community to maintain peace and stability for all nations.
202.	The guiding spirit of my Government, under President Daniel Arap Moi, is the advocacy of peace, democracy and justice for all under the rule of law and the uplifting of the economic and social welfare of our people in unity, freedom and love for one another. This is the springboard and the foundation of our people's aspirations, and all our actions, both domestic and international, are tuned to promote, project and vigorously defend these goals. We extend the hand of friendship and co-operation to all nations which in turn do the same to us.
203.	The problem of the apartheid system of South Africa has been on the agenda of the Organization for a long time. The racist regime in Pretoria continues to defy United Nations resolutions on this critical issue. The regime deprives the black people of that country of the right to enjoy basic human rights in their own land. In all walks of life, the black people in South Africa have no say in the conduct of the daily affairs affecting them. Their demands for social, economic and political changes for the benefit of all the people of the country are always ruthlessly suppressed by the racist regime in its desperate efforts to protect its inhuman apartheid policies. Measures are carefully designed for the forceful exploitation of the black man's human and material resources. These inhuman practices are the most basic causes of political tension and social conflict in the whole region. The stage has been progressively set for unavoidable social violence, with potential consequences for international peace and security. The world witnessed dozens of people being killed and many more injured in early September this year, when unrest and violence occurred in the black townships of Sharpeville, Sebokeng and Evaton, south of Johannesburg. Thus, the racist regime is continuing to sharpen its weapons of terror further to undermine the demands of the black people for democracy, equality and justice for all.
204.	The apartheid system has been condemned by the General Assembly as a crime against humanity. It is the moral duty of every country to do its utmost to achieve total destruction of this abhorrent system. In the efforts to achieve this objective, Kenya will not be found wanting. As my President, Daniel Arap Moi, said at the thirty-sixth session of the General Assembly:
"Across the whole spectrum of impact and meaning, apartheid torments the conscience of all civilized men. It violates those universal principles of human dignity and conduct which the United Nations has been authorized to codify and to harness. And there is no doubt that it affronts the very foundation of international law. On these three grounds alone, and there are many more, the only conclusion to be reached is that apartheid must be destroyed. In any case, there should never be any compromise with evil—and apartheid is, in every aspect, evil." 
205.	My delegation, which represents a people that fought a bitter and costly war for the freedom and independence of our own country, is deeply concerned over the economic and military co-operation South Africa receives from some States Members of the United Nations. This support enables the regime to maintain its oppressive system against the African people. We appeal seriously to those countries to reconsider their position and adopt appropriate measures directed towards total isolation of South Africa in order to compel it to dismantle its apartheid system.
206.	The reported development and possession of nuclear devices by South Africa is a matter of extreme concern to Africa, which has repeatedly warned against assistance being given to South Africa to develop nuclear capability. None of the previous pretensions that the arms and military assistance given to that country were for self-defence has stood the practical test. South Africa wants nuclear capability and huge arsenals of armaments to intimidate, destabilize and carry out aggression against neighbouring African States, and in particular the landlocked State of Lesotho. We refuse to accept that possession of weapons will ever deter the Africans in their resolve to fight for freedom, dignity and equality.
207.	We cannot allow ourselves to be deceived by the enactment of the so-called new constitution in South Africa. We are resolved to continue our support to the liberation movements of South Africa until victory is won and democracy re-established in that country. We call upon other States to' do the same until South Africa abandons the inhuman practices and policies of apartheid.
208.	The international community has been seriously frustrated in its efforts to bring to an end the illegal occupation of Namibia by South Africa. It is not my intention in this debate to dwell on the sad history of South Africa's aggression against Namibia. The records of this speak for themselves. Even friends and allies of South Africa should now agree with us on the imperative need for South Africa to evacuate Namibia and for the immediate implementation of Security Council resolution 435 (1978). The international community must not waste any time; we must seriously examine why resolution 435 (1978) has not been implemented and then decide on the appropriate course of action to take. South Africa must not be allowed to continue using Namibia as a springboard for aggression and for destabilization of the neighbouring States.
209.	The United Nations and all its organs, particularly the Security Council, must focus attention on bringing about the earliest implementation of the Security Council plan for the independence of Namibia provided for in resolution 435 (1978). We all agree that the plan envisaged in that resolution remains the only basis for the peaceful transition to independence of that Territory.
210.	In his report on Namibia pursuant to Security Council resolution 532 (1983), the Secretary-General confirmed that all the outstanding issues relevant to that resolution had been resolved. He also made it clear to South Africa that the linkage of Cuban troops in Angola with the independence of Namibia introduced an irrelevant and extraneous issue. Kenya fully agrees with the Secretary-General and hopes that Namibia will attain its independence before the end of this year.
211.	Allow me to comment briefly on the Horn of Africa. Kenya is part of the Horn, and we are naturally deeply interested in all developments in that region. The area is still plagued by tensions and conflicts which adversely affect economic, political and social development and relations among States in that part of the world.
212.	The Government of Kenya pursues a policy of good-neighbourliness with all its neighbours. We are convinced that without peace and mutual understanding there can never be significant progress in all aspects of human development. During the past few months, my President, Daniel Arap Moi, has personally held consultations with all the leaders in the Horn of Africa. The leaders of the area are dedicated and experienced statesmen, deeply devoted to the welfare of their peoples. This is an asset. My President found the experience both rewarding and encouraging. Consequently, Kenya feels duty-bound to continue the quest for peaceful relations, good- neighbourliness and economic co-operation in our region. We are convinced that these objectives are paramount and stand above any political persuasion or differences. Kenya therefore appeals to all the States in the area to redouble their efforts in the search for lasting peace, co-operation and mutual security. Any encouragement by other States towards these noble goals would undoubtedly attract our support.
213.	I now turn my attention to the area of the Middle East. Like the peoples of southern Africa, the peoples of the Middle East have not enjoyed any peace for many years. The core of the problem is the denial of the exercise of the inalienable rights of the Palestinian people and Israel's refusal to implement the relevant resolutions of the United Nations. We have stated time and again that no durable peace can be achieved in the area until the legitimate rights of the Palestinians to self-determination and to an independent State of their own in the region are realized. The right of others in that region also to live in peace within secure and internationally recognized borders must also be respected.
214.	The problem in the Middle East has been further aggravated by Israel's invasion and occupation of Lebanon in June 1982. Israel owes its legal existence to the United Nations, and it should not flout the Charter and resolutions of the Organization with impunity.
215.	Elsewhere, the international political situation has not taken a turn for the better. We are disappointed that, despite the Organization's call for the withdrawal of foreign troops from Afghanistan and Kampuchea, those countries still remain under foreign military occupation. In the Gulf area, a devastating war between Iran and Iraq continues unabated, with heavy losses of human lives and material on both sides. Farther afield, North and South Korea have yet to find a peaceful solution to their unification problem. We recognize the complexity of the problem, but we see no alternative to continued dialogue and the improvement of mutual trust and confidence between the two countries.
216.	The tragedy afflicting Cyprus also deserves our attention. In this respect, we refer to Security Council resolutions 541 (1983) and 550 (1984), in which the Council condemned all secessionist actions. Kenya has always called and will continue to call for respect for and recognition of the territorial integrity, independence, sovereignty and non-aligned status of the State of Cyprus.
217.	It is clear that super-Power rivalry is evident in the Indian Ocean. This rivalry is a threat to the countries in the region and undermines the efforts of the international community to convene an international conference on the implementation of the Declaration of the Indian Ocean as a Zone of Peace. An international conference on this subject would bring together all the concerned States and maritime Powers to harmonize their views and to resolve issues that are impeding the establishment of a zone of peace in the area. We believe that the success of such a conference could be facilitated through a firm commitment by the countries of the region, by great Powers and by maritime users to the principles of the Declaration. Kenya has called and will continue to call for the implementation of the Declaration.
218.	Disarmament has become an absolute and urgent necessity, particularly in the field of nuclear weapons. The pressing task which confronts the international community is to seek the reversal of the arms build-up and ultimately to bring about the complete elimination of these man-made objects of self-destruction.
219.	Indeed, there are two elements in Kenya's perception of disarmament. First, we believe that there is an intrinsic correlation between progress towards disarmament and the international political situation. Goals of disarmament cannot be reached in a political climate devoid of mutual confidence and characterized by tensions and breaches of the peace. Secondly, no moral, ideological or political explanation is sufficiently convincing to justify the present diversion of colossal human and material resources to improving and augmenting the already formidable nuclear and conventional arsenals.
220.	The time has come for the General Assembly to adopt a convention that would give unqualified guarantees of the security of non-nuclear-weapon States against the use or the threat of use of nuclear weapons against them at any time. The nuclear Powers and all militarily significant States must be persuaded to desist from the production of these weapons and to channel the vast and invaluable resources so released to the economic and social development and the well-being of all mankind. Kenya stands ready and willing to continue playing its part in strengthening international understanding. To this end, Kenya wishes to make a special appeal to the super-Powers to increase their efforts towards relaxation of tensions, mutual understanding and greater co-operation in the search for world peace and development.
221.	For the last 10 years, the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization has been searching for an acceptable formula for strengthening the effectiveness of the United Nations. Despite the very slow progress and the minimal results achieved over the years, we still have some hope of progress. Preventive diplomacy, although provided for in the Charter, is a question that had not previously been given detailed attention. We note that discussions have now opened on this matter, and we expect future proceedings to adopt the serious and purposeful approach demonstrated at its session last April. In its search for structural improvements, the Special Committee should not lose sight of its original objectives. These include: strengthening of the role of the Security Council and serious assumption by the Council of its responsibilities, including those provided for in Chapter VII of the Charter; strengthening of the role of the General Assembly, including a timely examination of the question of non-implementation of General Assembly resolutions; and analysing early-warning mechanisms for prevention of friction and international disputes. It is my Government's view that these issues cannot be considered in isolation from one another, but need to be examined concurrently.
222.	On the question of developing a mechanism for dispute settlement under the United Nations, my Government fully supports the efforts of the members of the Special Committee to provide for a mechanism which is effective and efficient. We feel that this would enhance the role of the United Nations, promote negotiated solutions to conflicts and provide a useful mechanism for making contacts between parties to disputes. Such a proposal would also be in line with the Manila Declaration on the Peaceful Settlement of International Disputes.
223.	In our region, we are systematically engaged in serious efforts to find peaceful solutions to various disputes and tensions. Successful completion of the work of the Special Committee will greatly enhance peaceful relations among neighbours in our part of the world.
224.	I turn now to the work of the Preparatory Commission for the International Sea-Bed Authority and for the International Tribunal for the Law of the Sea. Kenya supports the United Nations Convention on the Law of the Sea as an important instrument that represents a codification and progressive development of international law. Kenya continues to follow keenly the steps taken by the United Nations and its Member States to implement this Convention. Consequently, we have participated actively in the work of the Preparatory Commission, which continues to serve as an important link between the objectives of the United Nations Convention on the Law of the Sea and the activities of Member States in and beyond the waters under their national jurisdiction.
225.	We urge all signatories to the United Nations Convention on the Law of the Sea and those to the Final Act of the Third United Nations Conference on the Law of the Sea that are participating in the Preparatory Commission to display the same political will and resolve as they demonstrated during the negotiations on the Convention to enable the Preparatory Commission to pave the way for the early coming into force of that Convention. In this connection, we call on all States to refrain from taking any action that would delay the early entry into force of the Convention or impair its universality. Kenya supports the work of the Preparatory Commission and reaffirms its commitment to participate actively in its future deliberations.
226.	As we meet here today, developing countries continue to be faced with critical economic problems, including serious balance-of-payments problems, un-favourable terms of trade, debt problems, high interest rates, foreign exchange shortages, high rates of inflation, rapidly rising unemployment, and prolonged and devastating drought and famine.
227.	Kenya has followed with great concern the depressing international economic situation. In the last few months, a few industrialized countries have appeared to be on the threshold of economic recovery and one hopes that these indicators point to long and lasting prosperity.
228.	Nevertheless, these signs of economic recovery in some major industrialized countries must not be allowed to distract our attention from the need for co-ordinated and world-wide efforts to bring about economic growth in the developing countries as two inseparable activities. We in Kenya cannot therefore accept the premise that if economic recovery is achieved in the developed countries the developing countries will automatically benefit as a result of such recovery. We do not accept the "trickling down" theory in modern international economic relations. While we welcome the signs of recovery in some parts of the world, that recovery is not likely to have much effect on the economies of the developing countries for some time to come.
229.	The recent economic recession in the developed countries inevitably had an adverse effect on world trade and hence upon the economic fortunes of most developing countries. The very depressed state of demand in industrialized countries meant the continuing decline in world commodity prices. The terms of trade of non-oil-producing developing countries remained at about 20 per cent below the 1977-1979 average.
230.	In reviewing the global economic situation, therefore, we cannot disguise our exasperation at the rather protracted malaise that continues to afflict the world economy. The crisis, which has now reached unprecedented proportions, is threatening the stability and stifling the economic growth of all countries. Consequently, the economic resilience and margin of safety once available to many developing countries continue to be severely eroded. The harsh realities besetting the world economic scene today, compounded by cyclical factors, are in truth symptomatic of more fundamental inadequacies plaguing the international economic system. Since the sixth special session of the General Assembly, in 1974, many initiatives have been taken and numerous conferences and meetings held in vain attempts to redress these structural imbalances. The failure of these efforts to improve the international economic order does not negate their validity, nor should it diminish our commitment to the eventual achievement of their aim. Kenya once more reiterates its strong commitment to the establishment of the new international economic order. We should like to see equitable participation by ail nations in the productive and decision-making processes of the global economy.
231.	Kenya fully supports the efforts of the non- aligned countries and the Group of 77 to address these problems, as manifested at the Seventh Conference of Heads of State or Government of Non- Aligned Countries, held at New Delhi from 7 to 12 March 1983, and the Fifth Ministerial Meeting of the Group of 77, held at Buenos Aires from 28 March to 9 April 1983. Immediate measures to stimulate world economic recovery and to accelerate development in the developing countries are urgently needed. Prominent among these measures is the proposal to convene an international conference on money and finance for development. We feel that the launching of global negotiations is long overdue, and we continue to advocate the early launching of such negotiations. My delegation therefore calls upon all the parties concerned to iron out their differences without undue delay.
232.	As we gather here to take stock of events of the last 12 months, it is impossible not to note the following. First, the outcome of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, was a disappointing experience for the developing countries. Secondly, not much meaningful progress has been achieved in the attempts to launch global negotiation. Thirdly, an attempt to review and appraise the International Development Strategy for the Third United Nations Development Decade in May of this year was not much of a success. Fourthly, the Intergovernmental Committee on Science and Technology for Development and the Committee on the Development and Utilization of New and Renewable Sources of Energy have also not made much progress in their respective areas of competence, as envisaged by the General Assembly when they were set up. Fifthly, the recently concluded Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August, failed to reach a consensus regarding policy guidelines and the mobilization of resources for the industrialization of the developing countries.
233.	We therefore feel that there is a need to sort out collectively the differences and difficulties that continue to obstruct meaningful progress in our dialogue. We feel that negotiations rather than confrontation should be our central theme. I feel obliged to emphasize this point because we have been criticizing the outcome of many conferences, year after year, without giving thought to the persistent confrontation between groups. This is the root cause of our failures. The solution is flexibility and accommodation of each other's views. We have a collective responsibility, as members of the international community, to find ways and means of improving the quality of life of all the peoples of the world.
234.	We are all in general agreement that now more than ever before the developing countries are faced with serious economic problems. We see international trade as a very important component of economic co-operation. Its decline has deprived the developing countries of the much-needed foreign exchange essential for the importation of capital goods and other relevant inputs for their development efforts. Additionally, their terms of trade have seriously deteriorated since 1980, when prices of primary commodities collapsed. The wave of protectionism in the developed countries, particularly the developed market economy countries, has been more evident since 1980 than ever before. This has been due to the inward-looking policies practised by most of these countries. We note, with dismay, that neither the November 1982 ministerial meeting of the contracting parties to the General Agreement on Tariffs and Trade nor the sixth session of the United Nations Conference on Trade and Development reached the sort of liberal consensus which had characterized the earlier trade rounds.
235.	Collective self-reliance as expressed through economic and technical co-operation among developing countries is a dynamic process. Such a process should prove critical for the revitalization of the development of their economies and also contribute greatly to sustained global recovery. Economic and technical co-operation among developing countries is indeed an integral part of Kenya's foreign policy. Within our limited capacities we have extended technical co-operation programmes to various developing countries, both within and outside our region. We continue to call repeatedly on developing countries to intensify their co-operation at sub regional, regional and interregional levels in all fields.
236.	Kenya urges the developed countries to view activities connected with economic co-operation among developing countries and technical co-operation among developing countries as being complementary to North-South co-operation. The developed countries should, there accord all necessary support to both such activities. It was in the spirit of South-South co-operation that developing countries adopted in 1981 the Caracas Programme of Action, the implementation of which has been enhanced by the many intergovernmental economic and technical meetings in the last few years.
237.	In a number of regions also, new initiatives in connection with South-South co-operation have been undertaken. To this end, my country, together with other countries of eastern and southern Africa, concluded at Lusaka in December 1981 a treaty establishing a preferential trade area for the sub region. The area, which has a potential membership of 20 countries, has been operational since July of this year. Its aim is to achieve the expansion of sub regional trade and co-operation in agricultural, industrial, transport and communications development.
238.	Let me say a few words about our efforts in east Africa in the area of economic and technical co-operation among developing countries. We recognize that the primary responsibility for solving our economic problems rests with ourselves. We therefore actively co-operate with our neighbours in an effort to exploit our potential. I am delighted to say that Kenya has undertaken joint projects with neighbouring countries in various fields. I am also pleased to say that since November of last year the east African sub region has made notable progress towards South- South co-operation. Early this year, the Governments of Kenya, Uganda and the United Republic of Tanzania agreed on modalities of co-operation. I am confident that we shall be able to intensify our economic activities and achieve tremendous revitalization of our economies in the sub region. This cooperation will serve to enhance the preferential trade area and other forms of co-operation in Africa.
239.	Kenya attaches great importance and meaning to the industrialization of the developing countries, particularly those of sub-Saharan Africa. The Fourth General Conference of the United Nations Industrial Development Organization is still fresh in our minds. Our immediate reaction to the outcome of that Conference is that it failed to agree on the fundamental issue of financing the industrialization of the developing countries. We hope that when this item is discussed in the Assembly an acceptable solution will be found.
240.	Kenya views science and technology as crucial vehicles for development in developing countries. It is regrettable that, five years after the adoption of the Vienna Programme of Action on Science and Technology for Development, no meaningful agreement has been reached to implement the programme, in particular as it relates to mobilization of financial resources. We therefore urge Governments to intensify their efforts towards early implementation of the Programme.
241.	Energy is an essential component of the development process. The need to shift from dependence on conventional sources of energy to much greater reliance on alternative sources cannot be over-emphasized. It was in view of this that the international community adopted, in 1981, the Nairobi Programme of Action for the Development and Utilization of New and Renewable sources of Energy. The Programme called in particular for the mobilization of financial resources for harnessing new and renewable sources of energy. Kenya is seriously concerned at the slow pace of its implementation.
242.	I now turn to the area" of environment and human settlements. We continue to associate ourselves with the decisions of the General Assembly to establish an environmental commission to look into the world Environmental Perspective to the Year 2000 and beyond, and to observe, in 1987, the International Year of Shelter for the Homeless.
243.	The African continent, from which I come, is the home of many low-income developing countries. Most of our countries are still net exporters of primary commodities, on which we depend for our foreign-exchange earnings. We are concerned that many African countries are still faced with continuous food shortages, malnutrition, disease, poverty, unemployment, underemployment, deteriorating terms of trade, indebtedness and a host of other difficulties.
244.	We would recall that in April 1980, at its second extraordinary session, the Assembly of Heads of State and Government of the Organization of African Unity, in recognition of the developmental problems facing the African continent, adopted the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa and the Final Act of Lagos. We appeal to all gathered here to continue to give the Lagos Plan of Action the support it deserves.
245.	Early this year, the Secretary-General visited countries in Africa and had an opportunity to see for himself and to assess the difficulties facing most of our countries owing to the climatic and ecological situation. It was as a follow-up of his visit that in March this year he appointed a Special Representative for Africa's Economic Crisis, to monitor all emergency and humanitarian aspects of the prevailing economic crisis in Africa and to report directly to him, and established a temporary office at Nairobi. We warmly welcome the Secretary-General's initiative. It was in the same spirit that the Economic and Social Council, at its second regular session, considered as a priority item Africa's economic crisis.
246.	We feel that the very critical and serious economic problems facing Africa call for concerted international attention. The problems have been further aggravated by the prolonged drought which has been spreading throughout the continent, the encroaching Sahara desert and other natural disasters. Of all the developmental problems facing Africa, my delegation would especially like to highlight the acute food shortages, which have continued to increase in recent years. We see food and agriculture as the most important sectors of human life, since they affect the very survival of man. We urge the international community to take urgent collective measures to step up assistance to African countries to combat desertification, alleviate overall critical food shortages and achieve self-sufficiency in food production in the continent.
247.	It will be recalled that the Special Memorandum on Africa's Economic and Social Crisis, adopted on 26 May 1984 by the Conference of Ministers of the Economic Commission for Africa—the Ministers responsible for economic development and planning—did not receive the serious attention it deserved during the second regular session of the Economic and Social Council, held at Geneva. As a result, the African countries were deeply disappointed that the Council failed to agree on any measures to alleviate the economic and social problems in Africa. My delegation proposes that this session of the General Assembly should take concrete measures to achieve short-, medium- and long-term solutions for the current economic crisis in Africa.
248.	Kenya will be greatly honoured and privileged to host next year the World Conference to Review and Appraise the Achievements of the United Nations Decade for Women. The aims and objectives of the United Nations Decade for Women include the raising of the status of women by involving them at all levels in the affairs of their societies and their integration into the overall development processes at both the national and the international levels. This is in pursuance of the World Plan of Action for the Implementation of the Objectives of the International Women's Year, adopted at Mexico City in 1975.
249.	Kenya attributes great importance to the convening of the World Conference. We are confident that Member States will seize the opportunity provided by the forum at Nairobi to discuss the many issues on the agenda in a constructive manner. In this connection, my Government is in close touch with the United Nations Secretariat regarding the necessary preparations for the Conference, and we look forward to welcoming representatives of Member States and participants to the city of Nairobi.
